Citation Nr: 0016723	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  95-20 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for atypical 
parakeratotic cells of the cervix resulting in the need for a 
total abdominal hysterectomy.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1987 to July 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2000, the veteran testified in 
Washington, D.C. before a member of the Board.  Following 
this hearing, the veteran submitted additional evidence, but 
waived initial RO review thereof.  

The Board notes that although the RO, in April 1995, 
apparently determined that new and material evidence had been 
submitted to reopen the claim of service connection, in 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995); aff'd 83 F.3d 1380 
(Fed. Cir. 1996), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that the new and material evidence requirement is a 
material legal issue which the Board has a legal duty to 
address, regardless of the RO's actions.  As such, the Board 
must first consider whether new and material evidence has 
been submitted to reopen the claim of service connection for 
atypical parakeratotic cells of the cervix resulting in the 
need for a total abdominal hysterectomy even though the RO 
apparently reopened that issue.

As set forth below, in this decision, the Board grants the 
veteran's service connection claim.  In that regard, the 
Board notes that in the informal hearing presentation 
prepared by the veteran's representative, her representative 
indicates that the veteran also seeks entitlement to special 
monthly compensation on account of the loss of use of a 
creative organ as well as a post-operative temporary total 
disability rating.  The Board refers these matters to the RO 
for the proper action.

The Board notes that entitlement to service connection for 
hearing loss was denied in the April 1995 rating decision and 
entitlement to an increased rating for a left ankle 
disability was denied in a November 1999 rating decision.  
The veteran has not initiated an appeal as to either of these 
denials.  


FINDINGS OF FACT

1.  In a July 1990 decision, the RO denied entitlement to 
service connection for atypical parakeratotic cells of the 
cervix and the veteran was provided notice of her procedural 
and appellate rights in August 1990; however a notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's July 1990 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's claim of service connection for atypical 
parakeratotic cells of the cervix resulting in the need for a 
total abdominal hysterectomy is plausible because there is 
evidence showing an abnormal Papanicolaou (pap) smear during 
service and competent medical evidence showing that the 
veteran's current gynecological disabilities are related to 
that abnormal pap smear.  

4.  Progressive cervical dysplasia/cervical intraepithelial 
neoplasia (CIN)/metaplasia, which eventually resulted in the 
need for a total abdominal hysterectomy, were initially 
incurred during service.  



CONCLUSIONS OF LAW

1.  The RO's July 1990 decision denying service connection 
for atypical parakeratotic cells of the cervix is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1999).

2.  New and material evidence has been submitted since the 
RO's July 1990 decision; thus, the claim for service 
connection for atypical parakeratotic cells of the cervix is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

3.  The claim of service connection for atypical 
parakeratotic cells of the cervix resulting in the need for a 
total abdominal hysterectomy is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  Entitlement to service connection for progressive 
cervical dysplasia/CIN/metaplasia, status post total 
abdominal hysterectomy, is warranted as these disabilities 
originated during service.  38 U.S.C.A. § 1131, 5107(b) (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from March 1987 to July 1989.  
Following her discharge from service, the veteran filed a 
claim for service connection for atypical parakeratotic cells 
of the cervix.

In a July 1990 decision, the RO denied entitlement to service 
connection for atypical parakeratotic cells of the cervix 
based on a finding that current medical evidence was negative 
for atypical parakeratotic cells of the cervix.  The veteran 
was provided notice of her procedural and appellate rights; 
however she did not perfect her appeal.  The RO's July 1990 
decision denying service connection for atypical 
parakeratotic cells of the cervix is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.104 (1999).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The Court has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was July 1990.  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

In this case, the evidence added to the record since the RO's 
July 1990 decision includes a May 2000 medical opinion by a 
private medical expert in which this individual opined that 
the veteran has a progressive dysplasia/CIN/metaplasia which 
resulted in squamous neoplasia and hysterectomy and that this 
cervical neoplasic process started with an in-service 
abnormal pap smear in 1989.  

The Board finds that assuming the credibility of the recent 
evidence, in particular the above medical opinion, as 
required by Justus, the veteran has submitted new and 
material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in July 1990 and 
provides a basis for service connection to be granted.  Thus, 
this evidence is relevant and probative to the issue at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1999).

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  However, in this case, the RO already considered 
the claim on the merits and, at any rate, the Board is 
granting the veteran's claim for entitlement to atypical 
parakeratotic cells of the cervix resulting in the need for a 
total abdominal hysterectomy; as such, the veteran is not 
prejudiced by the Board's consideration on the merits.  

As noted, in Elkins, the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps.  First, the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  The Board has 
determined that new and material evidence has in fact been 
presented.  Therefore, the second and third steps need to be 
undertaken.

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that she has presented a plausible claim because 
there is evidence showing an abnormal pap smear during 
service and competent medical evidence showing that the 
veteran's current gynecological disabilities are related to 
that abnormal pap smear.  The Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).  Since the claim is well-grounded, the Board must 
consider the issue of service connection on the merits.  
Elkins.

Currently, in correspondence of record and during September 
1999 and April 2000 personal hearings, the veteran asserted 
that her current gynecological problems were initially 
incurred during service.  She indicated that her 
gynecological examinations during service were inadequate and 
that her post-service VA gynecological treatment was 
inadequate.  

A review of the service medical records shows that upon 
discharge examination in July 1989, it was noted that the 
veteran had atypical parakeratotic cells of the cervix.  
Following discharge from service, the veteran had a normal 
pap smear in September 1989.  At some point between August 
and October 1989, the veteran became pregnant, but was 
unaware of her pregnancy for several months.  On May 12, 
1990, she gave birth.  In October 1990, the veteran was 
treated at a private facility and her pap smear was abnormal 
and showed CIN-1.  Likewise, a subsequent April 1991 pap 
smear performed at this facility was also abnormal.  In June 
1991, the veteran underwent another pap smear by the VA which 
yielded abnormal results.  A cervical biopsy was performed in 
November 1991 which revealed CIN-2.  This diagnosis was also 
confirmed in February 1993.  The veteran underwent several 
surgical procedures to resolve her gynecological 
abnormalities, but eventually in July 1993, she was advised 
to undergo a total abdominal hysterectomy which she 
underwent.  

In September 1999, the veteran's treating private 
gynecologist indicated that the reading or misreading of the 
veteran's September 1989 pap smear would not have altered 
significantly the course of her dysplasia over the next few 
years.  The physician noted that dysplasia is very slow-
growing and can be cured even though it may recur.  The 
physician indicated that it would be speculation to opine as 
to whether the hysterectomy was necessary when it was 
performed.  In addition, this physician indicated that the 
veteran's full medical records were not available for review.  

At this point, the Board notes that the primary matter to be 
resolved is not whether the hysterectomy itself was necessary 
when it was performed, but rather if the veteran's 
gynecological problems were initially manifest during 
service.  

In that regard, the veteran and her representative obtained a 
private medical expert opinion which is dated in May 2000.  
This physician, who is a Neuro-Radiologist, indicated that he 
had reviewed the veteran's complete claims file prior to 
rendering his opinion.  As noted above, this physician opined 
that the veteran has a progressive dysplasia/CIN/metaplasia 
which resulted in squamous neoplasia and hysterectomy and 
that this cervical neoplasic process started with an in-
service abnormal pap smear in 1989.  He explained that a 
normal pap smear following an abnormal pap smear does not 
mean that the cervical neoplasic process has resolved.  He 
indicated that there is a 10 to 15 percent false negative pap 
smear rate.  He further indicated that the rate at which the 
veteran's cervical neoplasic process progressed was 
consistent with medical studies.  In addition, he further 
opined that it was more likely than not that had the veteran 
received [the adequate] standard of care/follow-up 
treatment/conservative treatment for her 
atypia/dysplasia/CIN, that she would not have needed to 
undergo the hysterectomy.  

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 3.303(b) (1999).

In this case, there is medical evidence that the veteran's 
cervical neoplasic process began during service and 
thereafter became a chronic medical problem, as evidenced by 
the continuity of symptomatology post-service, culminating in 
a total hysterectomy.  There is a medical opinion of record, 
dated May 2000, which is highly probative in that it was 
prepared by an expert who reviewed all of the veteran's 
medical records.  This expert related post-service 
gynecological problems culminating in a total hysterectomy to 
the veteran's initial abnormal pap smear during service.  

In light of the foregoing, this medical evidence, the Board 
finds that the veteran's progressive cervical 
dysplasia/CIN/metaplasia were initially manifest during 
service; continuity of symptomatology has been established by 
the weight of the medical evidence of record.  

Under the circumstances, the Board concludes that service 
connection is warranted for progressive cervical 
dysplasia/CIN/metaplasia, status post total abdominal 
hysterectomy, as such disability originated during service.  
38 U.S.C.A.. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1999).


ORDER

Entitlement to service connection for progressive cervical 
dysplasia/CIN/metaplasia, status post total abdominal 
hysterectomy, is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

